DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 20, 22-25 are rejected under 35 U.S.C. 102a1 as being anticipated by Germain (US 2,702,205).
Regarding claim 12, Germain discloses a window assembly comprising: a master frame (Figure 1, considered at least element 1 and surrounding frame) comprising an inner peripheral edge defining a master frame opening; a screen member (Figure 2, element 22) secured within the master frame opening; a first window assembly (Figure 1, considered at least element 14) pivotably attached relative to the master frame opening; and a window opening system comprising: at least one extending arm (Figures 1-7, considered at least elements 32, 40, 44 in combination with guide element 46) pivotably attached to the first window assembly and extending through an opening (Figure 1, element 66) in at least one of the master frame, the screen member, and a screen frame in which the screen member is secured, the at least one extending arm 
Regarding claim 13, Germain discloses wherein the at least one extending arm is pivotably attached at a distal end to the first window assembly.
Regarding claim 14, Germain discloses wherein the at least one extending arm is pivotably attached to the first window assembly at a pivot point spaced from a distal end of the at least one extending arm.  
Regarding claim 20, Germain discloses wherein the screen member comprises a grid of wires.  
Regarding claim 22, Germain discloses wherein the distal end of the at least one extending arm is positioned on a first side of the master frame and a proximal end of the 25Patent ApplicationDocket No.: LAROO3 7/USat least one extending arm is positioned on a second side of the master frame that is opposite the first side (See Figure 1).  
Regarding claim 23, Germain discloses at least a second window assembly (Figure 1-2, elements 22 and 24) that is one of pivotably attached and fixedly attached relative to the master frame opening.
Regarding claim 24, Germain discloses a window assembly comprising: a master frame (Figure 1, considered at least element 1 and surrounding frame) comprising an inner peripheral edge defining a master frame opening; a screen member (Figure 2, 
Regarding claim 25, Germain discloses at least a second window assembly (Figure 1-2, elements 22 and 24) that is one of pivotably attached and fixedly attached relative to the master frame opening.


Claims 24 and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by McClarren (US 1,453,881)
Regarding claim 24, McClarren discloses a window assembly comprising: a master frame (See Figures 1-4, considered sill and frame elements for elements 13 and 25, not explicitly labeled) comprising an inner peripheral edge defining a master frame opening; a screen member (Figures 1-4, considered screen element housed within screen frame, element 25) secured within the master frame opening ; a first window assembly (Figures 1-4, elements 13-14) pivotably attached relative to the master frame opening; and a window opening system comprising: at least one extending arm (Figures 
Regarding claim 25, McClarren discloses at least a second window assembly (Figures 1-3, considered screen assembly including screen and screen frame) that is one of pivotably attached and fixedly attached relative to the master frame opening.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Coccetti (US 2,620,214) in view of Germain (US 2,702,205).
Regarding claim 1, Coccetti discloses a window assembly comprising: a master frame (Figure 1, element 11) comprising an inner peripheral edge defining a master frame opening (See Figure 1, Examiner notes that the “inner peripheral edge” is explicitly illustrated, and surrounds a first and second window assembly) ; a first window 
Examiner believes that element 43 of Coccetti is considered satisfy the broad recitation of “at least one flange”, since a “flange” can be formed in a variety of shapes. However, if Applicant disagrees, Examiner notes that Germain teaches that it is known in the art to configure a window assembly comprising: a master frame (Figure 1, considered at least element 1 and surrounding frame) comprising an inner peripheral edge defining a master frame opening; a screen member (Figure 2, element 22) secured within the master frame opening; a first window assembly (Figure 1, considered at least element 14) pivotably attached relative to the master frame opening; and a window opening system including a locking mechanism that features a substantially flat, guiding flange member (Figure 7, element 50) for the purpose of guiding and limiting travel of a locking 

Regarding claims 2 and 13, Coccetti discloses wherein the at least one extending arm is pivotably attached at a distal end to the second window assembly (See Figure 2, element 26 is pivotably attached to element 32, which is part of the second window assembly).  
Regarding claims 3 and 14, Coccetti discloses wherein the at least one extending arm is pivotably attached to the second window assembly at a pivot point spaced from a distal end of the at least one extending arm (See Figure 2, element 26 is pivotably attached to element 32, which is part of the second window assembly. Examiner notes that the pivot point is “spaced from a distal end of the at least one extending arm”, as 
Regarding claims 4 and 15, Coccetti discloses wherein the at least one arm aperture comprises a plurality of arm apertures.  
Regarding claims 5 and 16, Coccetti discloses wherein the at least one flange aperture comprises a plurality of flange apertures (See Figures 3-4, each of the multiple element 43 includes an aperture).  
Regarding claims 6 and 17, Coccetti discloses wherein the at least one arm aperture comprises a plurality of arm apertures and wherein the at least one flange aperture comprises a plurality of flange apertures.  
Regarding claims 7 and 18, Coccetti discloses wherein the at least one arm aperture comprises a first arm aperture and a second arm aperture, and wherein the at least one flange aperture comprises a first flange aperture and a second flange aperture such that the first arm aperture is alignable with the first flange aperture when the second window assembly is in a first window position and such that the second arm aperture is alignable with the second flange aperture when the second window assembly is in a second window position (See Figures 1-4, elements 43 and 38 are aligned in numerous configurations including all fixed open and closed positions of element 13).
Regarding claims 8 and 19, Coccetti discloses wherein the at least one locking member is engaged with the first arm aperture and the first flange aperture when the second window assembly is in the first window position, and wherein the at least one locking member is engaged with the second arm aperture and the second flange 
Regarding claims 11 and 22, Coccetti discloses wherein the distal end of the extending arm is positioned on a first side of the master frame and a proximal end of the extending arm is positioned on a second side of the master frame that is opposite the first side (See Figure 2, proximal end (area of element 27) is illustrated as being positioned on one side of element 11, while the distal end (area of element 37) is positioned on an opposite side of element 11) .  
Regarding claim 12, Coccetti discloses a window assembly comprising: a master frame (Figure 1, element 11) comprising an inner peripheral edge defining a master frame opening (See Figure 1, Examiner notes that the “inner peripheral edge” is explicitly illustrated); a screen member (Figure 2, element 19) secured within the master frame opening; a first window assembly (Figures 1-4, considered at least elements 13 and 32, and hinge assembly) pivotably attached relative to the master frame opening; and a window opening system comprising: at least one extending arm (Figures 1-4, element 26) pivotably attached to the first window assembly and extending through an opening (Figure 4, element 24) in at least one of the master frame, the screen member, and a screen frame in which the screen member is secured, the at least one extending arm comprising at least one arm aperture (Figure 2, element 38); at least one flange (Figure 3, element 43) extending from the master frame and comprising at least one 
Examiner believes that element 43 of Coccetti is considered satisfy the broad recitation of “at least one flange”, since a “flange” can be formed in a variety of shapes. However, if Applicant disagrees, Examiner notes that Germain teaches that it is known in the art to configure a window assembly comprising: a master frame (Figure 1, considered at least element 1 and surrounding frame) comprising an inner peripheral edge defining a master frame opening; a screen member (Figure 2, element 22) secured within the master frame opening; a first window assembly (Figure 1, considered at least element 14) pivotably attached relative to the master frame opening; and a window opening system including a locking mechanism that features a substantially flat, guiding flange member (Figure 7, element 50) for the purpose of guiding and limiting travel of a locking element (element 40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify guide element 43 of Coccetti such that element 43 is shaped as a thin, substantially flat sided “flange”, such as that taught by Germain, since a guiding element of this shape would be a simple design choice, and would function equally well for the purposes of Concetti, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)).  Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was 
Regarding claim 23, Coccetti discloses further comprising at least a second window assembly (Figure 1, element 12) that is one of pivotably attached and fixedly attached relative to the master frame opening.  


Claims 9-10 and 20-21are rejected under 35 U.S.C. 103 as being unpatentable over Coccetti (US 2,620,214) in view of Germain (US 2,702,205) and further in view of Hoffman (US 2018/0274294).
Regarding claims 9-10 and 20-21, Coccetti does not explicitly disclose wherein the screen member comprises a grid of wires, and a secondary screen covering at least a portion of the screen member.  Hoffman, however, teaches that it is known in the art to configure a window assembly including an insect screen member comprising a grid of wires (Figures 3-4, element 40, paragraph [0022]), and also including a secondary screen (Figures 3-4, element 44, paragraph [0024]) covering at least a portion of the screen member.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window system of Coccetti such that it includes a screen assembly, such as that taught by Hoffman, featuring at least a screen member with a grid of metal of wires, and a secondary screen covering at least a portion of the screen member, as a screen assembly of this nature would provide an improved insect deterring device by providing multiple screens, which provide redundancy in the system, but also feature an electrification feature which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUSTIN B REPHANN/Examiner, Art Unit 3634